Citation Nr: 1534316	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  12-10 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

1.  Entitlement to an earlier effective date prior to June 27, 1980, for the grant of service connection for schizophrenia, paranoid type.

2.  Entitlement to a rating in excess of 100 percent for schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

This claim was previously before the Board in April 2013, when the claims were remanded for a BVA hearing.  A June 2012 supplemental statement of the case (SSOC) was most recently issued.  The Veteran has submitted evidence following this most recent SSOC with waiver of RO review.   

The Veteran testified before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing has been uploaded in the Veteran's Virtual VA file.

The issue of whether there was clear and unmistakable error (CUE) in an April 1975 rating decision has been raised again in his May 2015 BVA hearing testimony, but has not been readjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  



FINDINGS OF FACT

1.  The earliest date of claim subsequent to the April 1975 final rating decision denying entitlement to service connection for a psychiatric disability, was the Veteran's June 27, 1980, claim to reopen the issue of entitlement to service connection for schizophrenia, which is the appropriate effective date.

2.  At his May 2015 BVA hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for entitlement to a rating in excess of 100 percent for schizophrenia, paranoid type.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 27, 1980, for the grant of service connection for schizophrenia, paranoid type, are not met.  38 U.S.C.A.  §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400 (2014).

2.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a rating in excess of 100 percent for schizophrenia, paranoid type, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal- Increased Rating

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).

The Veteran, through his representative, indicated his desire to withdraw his appeal regarding the issue of entitlement to a rating in excess of 100 percent for schizophrenia, paranoid type at his May 2015 BVA hearing.  The Board finds that the Veteran and his representative's statements indicating the Veteran's intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding this issue, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

II.  Earlier Effective Date Claim

The Veteran is seeking an earlier effective date for the grant of service connection for schizophrenia, paranoid type. 

The laws and regulations governing effective dates establish that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e).

The Veteran's original claim for service connection for a psychiatric disorder was filed with VA in June 1974.  In an April 1975 rating decision the RO denied nonservice-connected pension.  In an April 1975 VA Form 21-523 his disability claim was denied.  The Veteran did not initiate an appeal, and the April 1975 rating decisions became final. See 338 U.S.C.A. § 7105.

In this case, since the Veteran did not file a timely notice of disagreement with the RO's April 1975 decisions, they became final, and are not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A; 7104; Rudd v. Nicholson, 20 Vet. App. 296 (2006).  A motion for CUE with the April 1975 decision was adjudicated in a May 2012 rating decision.  The RO found there was not CUE in the April 1975 rating decision.  In an April 2012 letter the Veteran stated that he never made a claim for CUE.  Although the Veteran now appears to raise another CUE claim, in his May 2015 BVA hearing testimony, the Board has referred this claim to the RO.  As the Veteran did not appeal the May 2012 rating decision denying CUE in the April 1975 rating decision, the April 1975 decision remains a legal bar to an effective date prior to the date of the claim to reopen the issue of entitlement to service connection for schizophrenia. 

The earliest date after the April 1975 rating decision that the Veteran expressed an intent to reopen his claim for service connection is June 27, 1980, which is the presently assigned effective date.  Under the controlling law and regulations outlined above, the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(r).  Thus, the June 27, 1980, date of claim is the appropriate effective date, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls.  38 C.F.R. § 3.400.  Accordingly, the claim must be denied.  See 38 C.F.R. § 3.400(q)(2), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).

III.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Here, the Veteran is challenging the effective date assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  
The Veteran has also not identified any additional outstanding evidence that could be obtained.  

Discussion of the Veteran's May 2015 Veterans Law Judge (VLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were considered at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in April 2013.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the April 2013 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an effective date earlier than June 27, 1980, for the grant of service connection for schizophrenia, paranoid type, is denied.

The claim for entitlement to a rating in excess of 100 percent for schizophrenia, paranoid type is dismissed without prejudice.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


